UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6435



EDGHILL LEO FRANCIS,

                                           Petitioner - Appellant,

          versus


JOHN ASHCROFT,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-129-AM)


Submitted:   May 24, 2002                  Decided:   June 17, 2002


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edghill Leo Francis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edghill    Leo    Francis      appeals       the   district    court’s     order

dismissing his 28 U.S.C. § 2241 (1994) petition, in which he

challenged    conditions     of     his    confinement,         without    prejudice.

Because   Francis     may   amend    his       complaint   to    proceed    under   42

U.S.C.A. § 1983 (West Supp. 2001) rather than § 2241, the district

court’s dismissal without prejudice is not a final order and is not

subject to appellate review.               See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.2d 1064, 1066-67 (4th Cir. 1993).

Therefore, we deny a certificate of appealability and dismiss this

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                            DISMISSED




                                           2